Citation Nr: 1729730	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal was subsequently transferred to the RO in Indianapolis, Indiana.  

The Veteran was scheduled for a February 2011 Travel Board hearing, but he withdrew his hearing request in February 2011 correspondence.  The hearing request has, therefore, been withdrawn. 

The Board remanded the appeal in January 2013, September 2015, and September 2016 for additional development, which included a request for VA examinations and opinions to address his claimed gastrointestinal disability.  The requested development was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. A gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and a hiatal hernia, was not incurred in service and is not due to exposure to an herbicide agent in service. 

2.  A gastrointestinal disability, to include GERD and a hiatal hernia and are not secondary to a service-connected disability, to include associated medications or treatment for a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, to include GERD and a hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The RO issued May 2008 and July 2008 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private medical records, and VA examinations.  

The Board remanded the appeal in January 2013, September 2015, and September 2016, in pertinent part, to obtain VA examinations and opinions to address service connection for a gastrointestinal disability, claimed as secondary to service-connected psoriasis.  38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 and December 2015 VA examinations obtained are adequate, and the most recent November 2016 opinion is adequate and responsive to all questions asked on remand.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

GERD and hiatal hernia are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 3.310 (b) provide that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e). Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at note 3.

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307 (a) (6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends in a June 2008 statement that he believed his stomach problems were related to Agent Orange exposure in Vietnam.  He identified treatment for skin and stomach problems since 1977.  He reported in a February 2013 statement that he thought his stomach problems were due to his service in Vietnam and early treatment for psoriasis.  He reported that he began having problems with upset stomach and acute gastritis after his return from Vietnam.  He reported that it got worse after he was put on erythromycin by his dermatologist.  He reported that he had been on prescription drugs for his stomach since 1977 and reported the use of antacids prior to that.  

Private treatment records and VA examinations identify current diagnoses of GERD and hiatal hernia.  The Veteran contends that his gastrointestinal disability is secondary to in-service exposure to an herbicide agent and contends that it is aggravated by medications used to treat service-connected psoriasis.  

The record shows that the Veteran had one year of active service in the Republic of Vietnam between October 1968 and October 1972.  Therefore, he is presumed to have been exposed to an herbicide agent during active service.  However, the diagnosed gastrointestinal disabilities, GERD and a hiatal hernia, are not listed under 38 C.F.R. § 3.309 (e) as disease subject to the presumption of service connection based on exposure to herbicide agents.  The claim must, therefore, be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service treatment records do not identify any complaints, treatment, or diagnoses related to a gastrointestinal disability in service.  While the Veteran contends that he had the onset of acute gastrointestinal symptoms after his return from Vietnam, the weight of the evidence shows that chronic gastrointestinal symptoms were not identified in service.  A September 1972 separation examination was normal, and on a report of medical history, the Veteran denied having frequent indigestion, stomach, liver, or intestinal trouble.  In lay statements, the Veteran did not identify treatment for gastrointestinal symptoms until approximately 1977, years after his 1972 separation from service.  Private treatment records identify gastrointestinal complaints in 1995, and a December 1996 private treatment report identified a 10-year history of treatment for gastrointestinal reflux disease, also indicating a post-service diagnosis.  A February 2013 VA examination shows that the Veteran reported being diagnosed with GERD and hiatal hernia after a 2004 endoscopy.  For these, reasons, the Board finds that a current gastrointestinal disability was not incurred in service.  

The weight of the evidence does not establish a nexus between currently diagnosed GERD and a hiatal hernia and service, to include herbicide exposure in service.  The Veteran was afforded VA examinations in February 2013 and December 2015. The February 2013 and April 2013 VA examiners indicated that the Veteran had a diagnosis of GERD and both opined that the claimed condition was, less likely than not, proximately due to or the result of service-connected psoriasis.  The April 2013 VA examiner reasoned that the Veteran has other conditions that were likely the cause of his symptoms, which included a hiatal hernia.  The December 2015 VA examiner opined that the claimed condition was less likely than not incurred in service and was less likely than not proximately due to or the result of the Veteran's service-connected condition.   He opined that there is no evidence to support that the Veteran's contention that GERD has been permanently aggravated by any service-connected condition and reasoned that the only plausible connection that could even be suggested as an aggravation might be if the Veteran was taking a lot of nonsteroidal ant inflammatory drugs, which the Veteran denied taking. 

The Board finds that April 2013 and December 2015 VA are inadequate.  While the  April 2013 VA examiner noted that the Veteran's hiatal hernia was more likely the cause of the Veteran's symptomatic GERD, she did not address the etiology of the hiatal hernia, and it is unclear whether the examiner considered all service-connected disabilities in formulating her opinion.  The December 2015 VA opinion also failed to consider the Veteran's previously diagnosed hiatal hernia.  The Board finds, however, that the more recent November 2016 VA supplemental opinions are adequate and are sufficient to address the contention of both direct and secondary service connection.  

The November 2016 opinion shows that it is less likely than not that any currently diagnosed gastrointestinal disability, to include GERD and a hiatal hernia, had its onset during or is etiologically related to service to include exposure to an herbicide agent in service.  The examiner reasoned that there was not plausible medical connection between the gastrointestinal symptoms and the Veteran's time in Vietnam, noting that GERD was exceedingly common in the general population that his diagnosis did not correlate with service.  She noted that the Veteran's history of hiatal hernia was a possible contributor to GERD, but reasoned that hiatal hernias were also exceedingly common in the general population.  The Board finds that the November 2016 opinion and the rational provided are adequate.  Absent any other evidence which tends to relate currently diagnosed GERD and a hiatal hernia and service, to include herbicide exposure in service, the Board finds that service connection for a gastrointestinal disability is not warranted on a direct basis.  

The weight of the evidence does not establish a nexus between currently diagnosed GERD or a hiatal hernia and service-connected disabilities, to include the Veteran's prescribed medications.  A May 1995 private treatment record reflects gastrointestinal complaints which the Veteran thought were due to folic acid supplements.  He reported, however, that his new medication improved his symptoms of gastrointestinal upset.  In October 2004, the Veteran reported that Embrel caused stomach discomfort; however, it appears that the Veteran was put on a new medication in December 2004 because he could not tolerate Embrel.  July 2006 dermatology treatment reports show that the Veteran identified an allergy to erythromycin; however, the record does not show that erythromycin is currently used to treat psoriasis.  A July 2008 private treatment report notes the Veteran's complaint that his medication was hurting his stomach, but the physician note shows that this was in reference to some loose stools with metformin (used to treat service-connected diabetes mellitus), with no complaints of cramping or bloating.  The Board finds that the Veteran is competent to identify worsening of stomach symptoms with the use of certain medication, and the Board finds that his reports are credible.  The Board finds, however, that as a lay person, the Veteran is not competent to identify chronic aggravation of his currently diagnosed GERD and hiatal hernia due to his medications for psoriasis, as opposed to a temporary worsening of symptoms, particularly where the medication has been discontinued.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

A November 2016 VA opinion shows that it is less likely than not that the Veteran's gastrointestinal disability, to include GERD or a hiatal hernia, were caused by any of his service-connected disabilities, and the examiner opined that there was no evidence of aggravation by a service-connected disability or associated medication or treatment.  The examiner reasoned that the main cause of GERD was transient LES relaxations which allowed stomach contents to rise up to the lower esophagus.  She explained that this was a mechanical issue due to loss of a strong sphincter between the stomach and the esophagus, and hiatal hernias could predispose one to this.  She reasoned that diabetes, psoriasis, and arthritis did not cause GERD or hiatal hernias.  She also opined that there was no evidence of aggravation as the Veteran's symptoms of GERD were mild, well controlled on medication, and the Veteran did not need to take high doses of medication, switch medications, consider surgery, and he did not have other possible GERD-related complications.  As such, the VA examiner opined that there was no evidence of permanent aggravation, and the Veteran had mild, easily controlled symptoms of GERD. The Board finds that the November 2016 opinion and the rationale provided are adequate and, thus, probative.  The evidence of record does not otherwise relate GERD or a hiatal hernia to a service-connected disability, nor does it show that the GERD or a hiatal hernia are caused or permanently aggravated by medication for treatment of a service-connected disability.  Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a gastrointestinal disability.  Because the preponderance of the evidence is against the appeal for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disability, to include GERD and a hiatal hernia, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


